            Case 5:18-cv-00185-KGB Document 13-12 Filed 01/25/19 Page 1 of 4

FROM: Cody Kees
TO: Kelly, Whit
CC: Khayyam M. Eddings; Jay Bequette
BCC:
SUBJECT: [EXTERNAL] RE: Mediation; Alexander v. PBSD, et al.
Whit,




Attached are the documents. The EEOC proceedings were handled by the
District’s previous counsel. I don’t have the right to sue letter
handy, but I know it was issued June 24, 2016.




From: Kelly, Whit [mailto:Whit.Kelly@Chubb.com]
Sent: Monday, November 27, 2017 12:15 PM
To: Cody Kees <ckees@bbpalaw.com>
Cc: Khayyam M. Eddings <KEddings@fridayfirm.com>; Jay Bequette
<jbequette@bbpalaw.com>
Subject: RE: Mediation; Alexander v. PBSD, et al.




Cody,




Do you know if/when the School District received the initial charge?
Also, was a response filed or a Right to Sue issued?




I had initially requested this information from the School District but
did not receive it.




Best,
            Case 5:18-cv-00185-KGB Document 13-12 Filed 01/25/19 Page 2 of 4

Chubb Logo


Whit Kelly, Esq.
Claims Specialist, North American Financial Lines Claims-EPL


11575 Great Oaks Way, Suite #300


Alpharetta, GA 30022
O 678-795-4292


C 334-790-4449
E whit.kelly@chubb.com <mailto:whit.kelly@chubb.com>


ACE and Chubb are now one.




From: Cody Kees [mailto:ckees@bbpalaw.com]
Sent: Wednesday, November 22, 2017 10:05 AM
To: Kelly, Whit
Cc: Khayyam M. Eddings; Jay Bequette
Subject: RE: Mediation; Alexander v. PBSD, et al.




They are attached. Thanks




From: Kelly, Whit [mailto:Whit.Kelly@Chubb.com]
Sent: Wednesday, November 22, 2017 8:55 AM
To: Cody Kees <ckees@bbpalaw.com>
Cc: Khayyam M. Eddings <KEddings@fridayfirm.com>; Jay Bequette
<jbequette@bbpalaw.com>
Subject: RE: Mediation; Alexander v. PBSD, et al.




Cody,
            Case 5:18-cv-00185-KGB Document 13-12 Filed 01/25/19 Page 3 of 4

Thank you for the report. Do you have a copy of Alexander’s grievance
filed in June 2015 and a copy of the initial EEOC charge? I am reviewing
our file and noticed that we never received a copy. I need these
documents for our file.




I have set up a meeting with my manager to discuss this matter early
next week. I will be in touch after our meeting to discuss our strategy.
Best,




Chubb Logo


Whit Kelly, Esq.
Claims Specialist, North American Financial Lines Claims-EPL


11575 Great Oaks Way, Suite #300


Alpharetta, GA 30022
O 678-795-4292


C 334-790-4449
E whit.kelly@chubb.com <mailto:whit.kelly@chubb.com>


ACE and Chubb are now one.




From: Cody Kees [mailto:ckees@bbpalaw.com]
Sent: Tuesday, November 21, 2017 12:09 PM
To: Kelly, Whit
Cc: Khayyam M. Eddings; Jay Bequette
Subject: RE: Mediation; Alexander v. PBSD, et al.




Whit,
            Case 5:18-cv-00185-KGB Document 13-12 Filed 01/25/19 Page 4 of 4

Attached is the Preliminary Litigation Report.
